Citation Nr: 0741033	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  04-01 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
January 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by the Atlanta, 
Georgia Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for gout.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has gout that first manifested 
soon after his separation from service.  In June 2006, the 
Board remanded the case to the RO for additional action.  The 
Board indicated that the RO should consider records of 
medical treatment of the veteran in 1992 and soon thereafter.  
The Board also instructed the RO to schedule a VA medical 
examination, with review of the claims file, and an opinion 
regarding the likely etiology of any current gout.

The veteran underwent a VA examination in May 2007.  The 
examiner considered current findings and the assembled 
records, and concluded that the veteran did not have gout at 
the time of the examination.  The examiner noted that past 
diagnoses of in the veteran gout had never been verified by 
the presence of urate crystals.  After the May 2007 
examination, the veteran submitted records of treatment by a 
private podiatrist in 2007.  The podiatrist found that the 
veteran had gout.

In light of the conflicting findings regarding the veteran's 
diagnosis, the Board will remand the case again for 
additional development.  The veteran should undergo another 
examination, with the examiner to review the records, 
including the private podiatrist's records.  The examination 
should include testing for urate crystals.  The examiner 
should consider the findings from the new examination and 
testing, as well as all of the records, and attempt to 
reconcile the evidence and reach a diagnosis.  The examiner 
should provide an opinion as to whether the veteran's past 
and present symptoms are consistent with a diagnosis of gout.  
If the veteran has chronic or recurrent gout, the examiner 
should provide an opinion as to the likelihood that the gout 
began during service or within a year following service, or 
developed as a result of service-connected hypertension or 
medication for hypertension.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA examination to clarify the diagnosis 
with respect to bilateral foot symptoms, 
and to address the likely etiology of 
gout, if present.  The examiner must be 
provided with the veteran's claims file 
for review.  The examination should 
include testing for urate crystals.  The 
examiner should consider the records of VA 
treatment of the veteran in 1992 and 1993, 
and of private podiatry treatment in 2007, 
as well as the findings of the May 2007 VA 
examination, and the examination and 
testing performed as a result of this 
remand.  The examiner should explain the 
conclusions reached, including how any 
apparently conflicting findings may be 
reconciled or weighed.

The examiner should provide an opinion as 
to whether the veteran's past and present 
symptoms are consistent with a diagnosis 
of gout.  If the examiner concludes that 
the veteran has chronic or recurrent gout, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
that the gout began during service, 
manifested within a year following 
service, or developed as a result of 
service-connected hypertension or 
medication for hypertension.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim can be 
granted.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



